DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-3 & 5-20 in the reply filed on 06/10/22 is acknowledged. Furthermore, the Examiner understands that claim 9 is directed towards non-elected species I(c), and as such withdrawn from consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a plurality of bond wires” in line 8. It is unclear if it refers to “a plurality of bond wires” in line 5 or different feature.
Claims 2-3 are rejected for being dependent on claim 1.
Claim 8 recites “the column of vertical bonds”. There is insufficient antecedent basis for said limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-8 & 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over OH et al. (US PUB. 2016/0181214) in view of Takiar et al. (US PUB. 2009/0325344).
Regarding claim 1, OH teaches a semiconductor substrate device, comprising: 
a substrate 103, comprising: 
a first surface (e.g. top surface, see Fig. 19A and/or Fig. 19B); and 
a plurality of contact fingers (43 and/or 53) formed in the first surface, the plurality of contact fingers each configured to receive a plurality of wire bonds (note unlabeled wire bonds in Fig. 19A or 19B) while having an area that is smaller than an area required to accommodate two or more side-by-side wire bonds (it is understood that using the same contact finger 43/53 for the wire bonds results to a smaller area that an area required to accommodate two or more side-by-side wire bonds, see Fig, 19A); and 
a plurality of bond wires (note unlabeled wire bonds in Fig. 19A and/or Fig. 19B) on a contact finger 43/53 of the plurality of contact fingers (see Fig. 19A and/or Fig. 19B).  
OH is silent on each bond wire having an end with a ball bump, each ball bump of the plurality of bond wires stacked vertically on the contact finger 43/53. Takiar teaches in Fig. 17-18, wherein each bond wire 130 has an end with an associated ball bump 134 for the benefit of an improved contact structure. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of OH by including a ball bump 134 associated with each bond wire 130. Takiar’s teaching as shown in Fig. 18 incorporated into OH’s stacked chip arrangement shown in Fig. 19A will predictably result to the plurality of bond wires stacked vertically on the same contact finger 43/53. This will result to a semiconductor device with improved contact structure and smaller contract area. As such, OH and Takiar would have been combinable.
Regarding claim 2, the combination of OH and Takiar teaches the semiconductor substrate of claim 1, wherein the contact finger 43/53 is configured to receive between 2 and 6 wire bonds (OH’s Fig. 19A-19B & Fig. 22).  
Regarding claim 3, the combination of OH and Takiar teaches the semiconductor substrate of claim 1, further comprising a solder mask applied over the first surface, the solder mask etched to form a window over each of the plurality of contact fingers (e.g. Takiar’s Fig. 9-10 and respective text).

Regarding claim 5, OH teaches a semiconductor device, comprising: 
a substrate 103, comprising: 
a first surface (top surface), and a plurality of contact fingers (43 and/or 53) formed in the first surface (Fig. 19A and/or Fig. 19B);
a plurality of semiconductor dies (203a, 204a, 303a & 304a) stacked on the first surface of the substrate 103 (Fig. 19A and/or Fig. 19B); and 
a plurality bond wires (see unlabeled bond wires in Fig. 19A) coupled to the plurality of semiconductor dies, a bond wire from each of the plurality of semiconductor dies bonded to a single contact finger (43 and/or 53) of the-2- Attorney Docket No. SAND-02459US0sand/2459/2459-restriction-response-suppplurality of contact fingers.
OH is silent on the plurality of bond wires bonded to the single contact finger in a vertical column.  
Takiar teaches in Fig. 17-18, wherein each bond wire 130 has an end with an associated ball bump 134 for the benefit of an improved contact structure. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of OH by including a ball bump 134 associated with each bond wire 130. Takiar’s teaching as shown in Fig. 18 incorporated into OH’s stacked chip arrangement shown in Fig. 19A will predictably result to the plurality of bond wires bonded to the single contact finger in a vertical column. This will result to a semiconductor device with improved contact structure and smaller contract area. As such, OH and Takiar would have been combinable.
Regarding claim 6, the combination of OH and Takiar teaches the semiconductor device of claim 5, wherein the single contact finger has a length of between 50 um to 70 um, and a width of between 50 um to 70 um (Takiar’s Para [0047]). Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 7, the combination of OH and Takiar teaches the semiconductor device of claim 5, wherein the single contact finger 43/53 is configured to receive the plurality of bond wires while having an area that is smaller than an area required to accommodate two or more side-by-side wire bonds (Incorporating Takiar’s teaching in OH’s device will predictably result to a semiconductor device with improved contact structure and smaller contract area, see OH’s Fig. 19A and Takiar’s Fig. 18). 
 Regarding claim 8, the combination of OH and Takiar teaches the semiconductor device of claim 5, wherein the column of vertical bonds comprises a plurality of ball bumps 134 and stitch bonds formed from ends of the plurality of bond wires (OH’s Fig. 19A and Takiar’s Fig. 18).
Regarding claim 10, the combination of OH and Takiar teaches the semiconductor substrate of claim 1, wherein the contact finger 43/53 is configured to receive between 2 and 6 semiconductor dies (OH’s Fig. 19A-19B & Fig. 22 and Para [00235]).  

Regarding claim 11, the combination of OH and Takiar teaches the semiconductor device of claim 5, further comprising a layer of solder mask on the first surface of the substrate, the solder mask etched to form a window over each of the plurality of contact fingers (Fig. 9-10 and respective text).
  Regarding claim 12, the combination of OH and Takiar teaches the semiconductor device of claim 11, further comprising a plurality of ball bumps 134 affixed directly to the plurality of contact fingers, within the window over each of the plurality of contact fingers (OH’s Fig. 19A and Takiar’s Fig. 18).
   Regarding claim 13, the combination of OH and Takiar teaches the semiconductor device of claim 5, wherein a contact finger of the plurality of contact fingers has an area that is less than 28% larger than an area of a ball bump directly affixed to the contact finger (see Takiar’s Fig. 18 and note the area of 112 being less than 28% larger than the area of ball bump 134).
  Regarding claim 14, the combination of OH and Takiar teaches the semiconductor device of claim 5, wherein each of the plurality of semiconductor dies belongs to a different group of semiconductor dies, each group of semiconductor dies comprising at least two semiconductor dies stacked on each other within the semiconductor device (OH’s Fig. 19A, 19B and/or 22).
 Regarding claim 15, the combination of OH and Takiar teaches the semiconductor device of claim 14, wherein the plurality of semiconductor dies comprise a bottommost semiconductor die in each group of stacked semiconductor dies (OH’s Fig. 19A, 19B and/or 22).  
Regarding claim 16, the combination of OH and Takiar teaches the semiconductor device of claim 15, wherein the plurality of semiconductor dies each comprise an edge including die bond pads, the edges of the plurality of semiconductor dies aligned with each other in a reference plane (OH’s Fig. 19A, 19B and/or 22).  
Regarding claim 17, the combination of OH and Takiar teaches the semiconductor device of claim 14, wherein the groups comprise between 2 and 6 groups of semiconductor dies, the plurality of bond wires bonded to a single contact finger comprise between 2 and 6 bond wires (OH’s Fig. 19A, 19B and/or Fig. 22 and Para [0235]).  

Regarding claim 18, OH teaches a semiconductor device, comprising: 
a substrate 103, comprising: 
a first surface (top surface), and 
a plurality of contact fingers (43 and/or 53) formed in the first surface (Fig. 19A and/or Fig. 19B); 
at least two groups of semiconductor dies (203a, 204a, 303a & 304a) stacked on the first surface, each group comprising one or more semiconductor dies (also see Fig. 22 and Para [0235]); and 
electrical coupling means (e.g. note wire bonds in Fig. 19A. 19B and/or Fig. 22) for electrically coupling a semiconductor die from each group to the single contact finger 43/53 (Fig. 19A).
	OH is silent on a contact finger of the plurality of contact fingers having a length of between 50 um to 70 um, and a width of between 50 um to 70 um. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Takiar teaches in Para [0047]) wherein a contact finger of the plurality of contact fingers having a length of between 50 um to 70 um, and a width of between 50 um to 70 um. Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 19, the combination of OH and Takiar teaches the semiconductor device of claim 18, wherein the at least two groups of semiconductor dies comprise between 2 and 6 groups, each group comprising between 2 and 4 semiconductor dies (employing more dies within a die group would have been obvious and within the ordinary skill in the art, see Fig. 22 and Para [0235]).  
Regarding claim 20, the combination of OH and Takiar teaches the semiconductor device of claim 18, wherein the electrical coupling means comprises electrically conductive ball means (Takiar’s 134) bonded to the single contact finger (122 or 43/53, see Takiar’s Fig. 18 and OH’s Fig. 19A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894